Citation Nr: 0830067	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable evaluation for left ear otitis 
externa with defective hearing.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and his daughter-in-law


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
        

INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946, and from January 1948 to September 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the noncompensable 
evaluation for the veteran's service-connected left ear 
otitis externa.

The claim was remanded by the Board in April 2008 so that 
certain due process considerations could be satisfied.  

The Board in April 2008 pointed out that in the course of his 
November 2004 hearing conducted by a local hearing officer 
the veteran raised a claim of entitlement to service 
connection for right ear otitis externa.  At that time the 
issue was referred to the RO for all appropriate action.  
This has yet to occur.  As such, as this issue has neither 
been developed nor certified for appellate review, it is 
again referred to the RO for all appropriate action.


REMAND

As noted above, the appellant has raised the issue of 
entitlement to service connection for right ear otitis 
externa.  Otitis externa with defective hearing is evaluated 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6200 which provides that a 10 percent rating for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) is warranted during suppuration, or with 
aural polyps.  Significantly, other symptoms such as hearing 
impairment are rated separately.  Given that a rating for 
hearing loss is dependent on whether one or both ears are 
service connected, it follows that the claim of entitlement 
to service connection for right ear otitis externa is 
inextricably intertwined with the perfected increased rating 
claim.  Hence, further development is required.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).

Accordingly, this case is REMANDED for the following action:

The RO must adjudicate the claim of 
entitlement to  service connection for 
right ear otitis externa.  If the claim 
is granted, the RO must the readjudicate 
the claim of entitlement to a compensable 
evaluation for left ear otitis externa 
with defective hearing.  If service 
connection is denied the veteran is 
hereby notified that he must perfect an 
appeal before the Board would be able to 
exercise appellate jurisdiction over the 
service connection claim.  The RO must 
undertake all logical and reasonable 
development and other actions required by 
law, to include under the Veterans Claims 
Assistance Act of 2000.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


